This suit was instituted under the provisions of Act 38 of 1908 for the purpose of establishing title to certain lands claimed by the plaintiffs and the defendants, respectively, but not in the actual possession of either of the parties. The judgment of the court below recognized plaintiffs as the owners of the lands, and defendants have appealed.
Plaintiffs' title originated in a grant made in 1796 by the crown of Spain to Pierre Dolet. In 1884 this grant was confirmed to the heirs of Dolet by a decree of the United States Supreme Court (United States v. Perot, 98 U.S. 428, 25 L.Ed. 251), and by a patent issued in pursuance thereto. By mesne conveyances plaintiffs acquired their title from said heirs.
Defendants set up ownership under patents issued by the state of Louisiana to A.R. Albritton on August 1, 1917, and on February 25, 1919, claiming that the state owned the *Page 775 
property by virtue of the swamp land grant of March 2, 1849.
The issues involved in this case were settled in Smith v. Albritton, 153 La. 507, 96 So. 49. There we went extensively into the history of the Dolet grant and litigation and the rights of the state under the provisions of the swamp land grants. The lands herein claimed by the plaintiffs are clearly covered by the patent issued to the Dolet heirs and by the plat attached to said patent.
We do not find any merit in defendants' contention that plaintiffs are claiming under quitclaim deeds, and are therefore without right to institute this suit. We think the evidence in the record amply supports plaintiffs' allegations as to title and heirship.
The argument that the defendants' patents from the state are protected by the provisions of Act 62 of 1912 cannot be considered, since no such defense appears to have been raised by any pleading filed in the case.
For the reasons assigned, the judgment appealed from is affirmed.
BRUNOT, J., takes no part.
                          On Rehearing.